DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
The Appeal Brief filed 06/09/2022 has been entered.  Claims 1-9 and 11-17 are pending in the application.  In review of the Appeal Brief and typographical error(s) found in the in the Final Rejection dated 12/21/2022, PROSECUTION IS HEREBY REOPENED. This new Non-Final Rejection is to replace/supersede the prior Final Rejection dated 12/21/2022.  The new Non-Final Rejection office action is set forth below.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claims 1-8 recite the two cylinders as “outer cylinder” and “inner cylinder” and the specification recites three different terms for outer cylinder - “outer cylinder 30”, “outer storage chamber cylinder 30” and “storage chamber cylinder 30” for the “outer cylinder/storage chamber cylinder/outer storage chamber cylinder 30” which tends to confusion with three different names for the same member/element.  Since the specification recites “storage chamber cylinder 30” the most, consider replacing “outer cylinder” with - - storage chamber cylinder - - or amend the specification to have the out cylinder only called outer cylinder or insert outer cylinder in all the recitations that have term terms for the outer cylinder to clarify the invention and avoid confusion.  Also, an introduction statement allowing the reader to know there will be term/name changes could clarify the different naming of terms.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tab 364 on the latch 354 which is connected to the plunger 386 to both translate and pivot within slot 360 relative to the plunger 386 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  How does the tab 364 both translate and pivot? Tab 364 is shown as being able to pivot but unclear how the tab 364 also translates.  Also, Figs. 13-14 show the solenoid and latch 354 not connected and Figs. 1-2 show the solenoid and latch 354 connected.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a pressure of the gas in the outer cylinder when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit (°F), and the pressure of the gas in the outer cylinder when the driver blade is in the TDC position is 174 psi. does not reasonably provide enablement for “a pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit (°F), and the pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the TDC position is 174 psi”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  A review of the specification and drawings shows that applicant’s two cylinders are connected to combine together to make a total volume separated by the piston in which piston moves/changes position to change the total volume of gas in the two cylinders collectively and as recited in claim 1.  The volume in the two cylinders is the least when the piston is at the top of the piston cylinder and volume is the most when the piston is at the bottom of the piston cylinder to fully combine the two cylinders (piston cylinder + storage chamber cylinder).    According the applicant’s specification and drawings a pressure of gas in only the outer cylinder (storage cylinder) when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit (°F), and the pressure of the gas in the outer cylinder when the driver blade is in the TDC position is 174 psi.
The specification recites: “pressure of the storage chamber cylinder 30 is about 108 pounds per square inch (psi) when the piston 22/driver blade 26 are at the driven position and 174 psi when the piston 22/driver blade 26 are at the TDC position” [0040].  The specification only describes the outer cylinder (storage chamber cylinder 30) arriving at the pressures (108 psi and 174 psi).  Since the specification only discloses the pressure of the outer cylinder being at these pressures (108 psi and 174 psi) then the specification does not provide support for both the outer cylinder and the inner cylinder having these pressures (108 and 174 psi).  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al. (US 20090090759 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Leimbach et al. (US 20090090759 A1) in view of McCardle et al. (US 20160288305 A1) and further in view of AKIBA (US 20190366527 A1).
Regarding claim 9, Leimbach et al. discloses a gas spring-powered fastener driver (10) comprising: a cylinder (70); a moveable piston (80) positioned within the cylinder; a driver blade (90) attached to the piston and movable therewith between a ready position and a driven position [0074-0075]; a lifter (100) operable to move the driver blade from the driven position toward the ready position; a transmission (40/42/428 [0086, 0140], fig. 1) for providing torque to the lifter ([0075-0080], figs. 1-12);
a latch assembly (120) movable between a latched state in which the driver blade is held in the ready position against a biasing force of compressed gas [0091-0092, 0102], and a released state in which the driver blade is permitted to be driven by the biasing force toward the driven position, the latch assembly including a latch (120, [0075, 0079, 0085-0094], figs. 4-12) and 
a solenoid (46/140/431) for moving the latch out of engagement with the driver blade when transitioning from the latched state to the released state ([0014, 0071, 0090-0092, 0101-0104, 0127, 0140, 0169, 0175, 0185-0190], claim 45, figs. 9, 17, 27), the solenoid defining a solenoid axis that is positioned parallel to a driving axis defined by the driver blade (both the solenoid and the driver blade define a plurality of axis in which “a axis”  from each can be taken that are parallel, see examiner annotation where 3 arbitrary axes that both the solenoid and the driver blade will have in which the two axes pointing down to bottom toward Fig. 9 are parallel to a driving axis defined by the driver blade as well as other axis defined by the blade and solenoid.  Since applicant has not defined a particular axis with a relative origin/orientation/structure (i.e. longitudinal axis of the driver blade and etc.) then any of the axes an object has can be used),
wherein the solenoid further includes a plunger (142) wherein a first end of the plunger is positioned within the solenoid ([0101], fig. 9), and a second end opposite the first end is directly pivotally coupled to the latch (plugger 142 pivotally attached to solenoid arm 146, [0074, 0084, 0096, 0101, 0163], fig. 9).

    PNG
    media_image1.png
    767
    538
    media_image1.png
    Greyscale

In the alternative if it can be argued that Leimbach et al. fails to have a solenoid defining a solenoid axis that is positioned parallel to a driving axis defined by the driver blade and the plunger is positioned within the solenoid and a second end opposite the first end is directly pivotally coupled to the latch –
McCardle et al. teaches a similar power tool (10) having similar a solenoid (150) latch (160) configuration for holding a driver blade (90) in which the solenoid (150) defines a solenoid axis that is positioned angled between normal and parallel to a driving axis defined by a driver blade ([0088-0092], figs. 1-12) and also taches another embodiment of a solenoid (310) latch (300) with latch (320) configuration for holding a driver blade (90) in which the solenoid (150) defines a solenoid axis that is positioned almost parallel to the driving axis defined by a driver blade ([0106-0108, 0125], figs. 15-16, 21, and 25) and teaches the solenoid further includes a plunger (152) wherein a first end of the plunger is positioned within the solenoid([0088-0092], figs. 1-12), and a second end opposite the first end is directly pivotally coupled to the latch (plugger 152 pivotally attached to latch 160, ([0088-0092], figs. 1-12).
AKIBA also teaches a solenoid (471) for latching a driver blade (3) defining a solenoid axis that is positioned parallel to a driving axis (L, figs. and shown below) defined by the driver blade with a plunger (shown in fig. 2 pushing/pivoting latch 473) is positioned within the solenoid ([0059], fig. 9), and a second end opposite the first end is directly pivotally coupled to the latch (473 -[0059, 0076, 0081-0082], figs. 1-2 and 10, see below).

    PNG
    media_image2.png
    436
    485
    media_image2.png
    Greyscale

Given the suggestions and teachings of Leimbach et al. to have a solenoid to hold a driver blade, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the solenoid with defining a solenoid axis that is positioned parallel to a driving axis defined by the driver blade and have the solenoid plunger positioned within the solenoid with the second end opposite the first end directly pivotally coupled to the latch for improved leverage on the latch, to reduce the force and/or stress on the solenoid/solenoid plunger and solenoid latch which will increase life of the solenoid, for having more leverage, and/or for more compact/spacing needs as taught by McCardle et al. and AKIBA and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claims 11-16, Leimbach et al. discloses the solenoid is energized, the plunger is displaced along the solenoid axis into a body of the solenoid, thereby moving the latch away from the driver blade and toward the released state, wherein the solenoid further includes a spring (144/444) for biasing the plunger toward an extended position relative to a body of the solenoid along the solenoid axis when the solenoid is de-energized ([0101, 0185], figs. 9 and 27) and wherein a biasing force of the spring moves the latch toward the driver blade and into the latched state ([0014, 0071, 0090-0092, 0101-0104, 0127, 0140, 0169, 0175, 0185-0190], claim 45, figs. 9, 17, 27) and, further comprising a nosepiece guide (36/134, figs. 1-9) coupled to the cylinder, wherein the latch assembly further includes a shaft (122), and wherein the latch is pivotably supported by the shaft on the nosepiece guide about a latch axis that is parallel with a rotational axis of the lifter (“a axis” is not limited to any particular axis in which the latch has an axis parallel to rotational axis of the lifter figs. 3 and 9), wherein the nosepiece guide includes two support members (36/146 or 421/425) spaced from each other along the latch axis, wherein the shaft is supported at each end by the respective support members, and wherein the latch is positioned between the two support members wherein the shaft defines the latch axis (fig. 9), and wherein the latch axis is substantially perpendicular to the solenoid axis (shaft axis substantially perpendicular to the solenoid axis fig. 9) and the driving axis wherein the driver blade includes a first side and a second side extending along the driving axis, and wherein the latch assembly is positioned proximate one of the first side or the second side of the driver blade ([0069, 0084, 0139, 0163], figs. 3 and 20). 
McCardle et al. also teaches nosepiece guide (240) coupled to the cylinder, wherein the latch assembly further includes a shaft (316), and wherein the latch is pivotably supported by the shaft on the nosepiece guide about a latch axis that is parallel with a rotational axis of the lifter (“a axis” is not limited to any particular axis in which the latch has an axis parallel to rotational axis of the lifter figs. 15-16, 21, and 25), wherein the nosepiece guide includes two support members (320) spaced from each other along the latch axis, wherein the shaft is supported at each end by the respective support members, and wherein the latch is positioned between the two support members wherein the shaft defines the latch axis (fig. 25), and wherein the latch axis is substantially perpendicular to the solenoid axis (shaft axis substantially perpendicular to the solenoid axis fig. 25) and the driving axis wherein the driver blade includes a first side and a second side extending along the driving axis, and wherein the latch assembly is positioned proximate one of the first side or the second side of the driver blade ([0106-0108, 0125], figs. 15-16, 21, and 25)
Regarding claim 17, Leimbach et al. discloses the driver blade includes a plurality of projections (92) extending therefrom, and wherein the latch is engageable with one of the projections when the latch is in the latched state ([0075], figs. 3-8, 12, 18-25, and 29).









Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 20090090759 A1) alone or, in the alternative, under 35 U.S.C. 103 as obvious over Leimbach et al. (US 20090090759 A1) in view of Davert et al. (US 4879875 A) and further in view of Kingham (US 20060086210 A1).
Regarding claim 1, Leimbach et al. discloses a gas spring-powered fastener driver (10) comprising: a outer cylinder (74/78- main storage chamber); an inner cylinder (70/71) positioned within the outer cylinder ([0074-0082], figs. 2-3); a moveable piston (80) positioned within the inner cylinder; a driver blade (90) attached to the piston and movable therewith between a top-dead-center (TDC) position and a bottom-dead-center (BDC) position; a lifter (100) operable to move the driver blade from the BDC position toward the TDC position; and a transmission (42/428 [0071, 0086, 0140, 0165, 0170], fig. 1) for providing torque to the lifter (100/400, [0071, 0086, 0140, 0165, 0170], figs. 1-8, 12, 18-25, and 29);
wherein the outer cylinder (74/78- main storage chamber) and the inner cylinder (70/71) define a first total volume in which gas is located when the driver blade is in the TDC position (main storage chamber 74 which Volume 1 = 2 from given outer cylinder to inner cylinder ratio 2:1at TDC [0097, 0107-0108], also see Examiner annotation below, VA/V1 shaded outer cylinder at TDC), 
wherein the outer cylinder and the inner cylinder define a second total volume, which is greater than the first total volume, in which gas is located when the driver blade is in the BDC position (main storage chamber 74 + cylinder displacement volume 76 in 70/71; Volume 2 = 2 +1= 3 at BDC and see Examiner annotation below, V2 shaded showing volume combined of cylinders V1/V2 at BDC - both chambers get added since piston is at BDC), 
wherein a compression ratio of the second total volume (3) to the first total volume (2) is 1.7:1 or less (V2/V1 calculates a ratio of 3/2 which equates to a ratio of 1.5:1, see Examiner annotation below);
a compression ratio of the second total volume to the first total volume is 1.7:1 or less (ratio of 1.5:1) to provide a force (compression of the gas in the cylinders) acting on the driver blade when located in the TDC position is at least 90 pound-force (lbf) but no more than 450 lbf [0107-0108].  Since Leimbach et al. discloses the same outer cylinder and inner cylinder size/structural ratio as applicants to provide the force acting on the driver blade, then the force delivered will be the same or at least 90 pound-force (lbf) but no more than 450 lbf.   Leimbach et al. also discloses adjusting pressure or adjusting a motor to achieve different forces on acting on the driver blade ([0095, 0107-0108, 0177, 0183-0184], See Examiner annotation show below for ratio calculation).  

    PNG
    media_image3.png
    993
    736
    media_image3.png
    Greyscale

Leimbach et al. states: “gas pressure chamber 76 and the main storage chamber (or storage space) 74 are in fluidic communication with one another. It will also be understood that the portion to the interior of the cylinder wall 70 forms a displacement volume that is created by the stroke of the piston 80. In other words, the gas pressure chamber 76 is not a fixed volume, but this chamber will vary in volume as the piston 80 moves up and down (as seen in FIG. 2). This type of mechanical arrangement is often referred to as a "displacement volume," and that terminology will mainly be used herein for this non-fixed volume 76 [0080] … working pressure in the system could be around 120 PSIG, and should probably be at least 100 PSIG for a quick-firing tool. By the term "working pressure" the inventors are referring to the pressure in the displacement volume 76 (and main storage chamber 74) [0108] … pressure vessel may be pressurized at about 130 PSIG to 140 PSIG” [0172].
In the alternative, if it can be argued that Leimbach et al. does not teach having a force acting on the driver blade when located in the TDC position is at least 90 pound-force (lbf) but no more than 450 lbf- 
Given the teachings of Leimbach et al. to adjust different forces on the piston/driver blade, then if more or less power/force is desired, the compression ratio could be adjusted as suggested and taught by Leimbach et al. in which one skilled in the art could achieve the at least 90 pound-force (lbf) but no more than 450 lbf for more or less power/force is desired and since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Davert et al. also teaches having a force acting on a piston (120) when located in the TDC position is at least 90 pound-force (lbf) but no more than 450 lbf (col. 6, lines 1-44).
Kingham also teaches a power tool (100/200) with chamber (3/5/40/234) for pressurized air, cylinder, (6/206), a pressure regulator [0043-0047, 0051-0055] and having a force acting on a piston (8/52/223) is at least 90 pound-force (lbf) but no more than 450 lbf and the piston would be at TDC and also teaches sizing the piston, piston stroke, with different psi to achieve different lbf ([0056-0067], claim 3, 17, and 21 figs. 1-4 and 9-10).
Kingham states: “a differential pressure of 100 psi, the force on the piston is 706 lbf. [0066] … range of the maximum impact energy for a hand-held removal tool can be established using the parameter ranges noted… compressed air/piston type can achieve a maximum impact energy in a range of about 5 ft -lbf to about 1000 ft -lbf.” [0068]
Given the suggestions and teachings of Leimbach et al. to have the same volume ratio and adjusting pressure, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pressure (increase/decrease), piston size, piston stroke to have a force acting on the driver blade when located in the TDC position is at least 90 pound-force (lbf) but no more than 450 lbf to reduce the force and/or stress on the driver/piston which will increase life of the piston/driver and/or for having enough power to drive the fastener through work piece/material as taught by Davert et al. and Kingham and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  Also, as discussed above since Leimbach et al. has the similar two-cylinder configuration within the range, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claims 2-8, Leimbach et al. fails to explicitly discloses the compression ratio of the second total volume to the first total volume is 1.61:1 wherein when the compression ratio is 1.61:1, a pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit (°F), and the pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the TDC position is 174 psi, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4.4 inches and 4.8 inches wherein the stroke length is about 4.6 inches, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4.1 inches and 5.1 inches, and wherein the force acting on the driver blade when located in the TDC position is no more than 435 lbf.
However, since Leimbach et al. discloses the outer cylinder and inner size/structural ratio (1.5:1) which is close to 1.61:1 and will then provide a force close to 435 lbf. acting on the driver blade.  Since the force delivered will be close to 435 lbf. and Leimbach et al. discloses adjusting pressure or adjusting a motor to achieve different forces on acting on the driver blade [0095, 0107-0108, 0177, 0183-0184] one skilled in the art would have only have to adjust a small variation (small increase) of the ratio to achieve the force acting on the driver blade to be no more than 435 lbf and since Leimbach et al.’s ratio (1.5:1) is smaller the force acting on the driver blade/piston will be less than 435 lbf.  Leimbach et al. also teaches having different volume ratios to achieve different psi/working pressure at TDC/BDC, teaches using a spring to force the driver into a driving stroke [0004] and adjusting pressure or adjusting a motor to achieve different forces on acting on the driver blade [0095, 0177, 0183-0184].   Leimbach et al. also teaches having variable driving stroke using multiple rotations of the lifter member ([0013, 0111], claim 22) in which one skilled in the art would have only have to adjust the stroke length/displacement to be between 4.4 inches and 4.8 inches or about 4.6 inches, or between 4.1 inches and 5.1 inches to achieve the desired force acting on the driver blade and/or pressure in the cylinder(s).
Given the suggestions and teachings of Leimbach et al. to have the same volume ratio and adjusting pressure, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify/ vary the ratio to have the compression ratio be 1.61:1, a pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit (°F), and the pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the TDC position is 174 psi, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4.4 inches and 4.8 inches wherein the stroke length is about 4.6 inches, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4. 1 inches and 5.1 inches, and wherein the force acting on the driver blade when located in the TDC position is no more than 435 lbf to reduce the force and/or stress on the driver/piston which will increase life of the piston/driver and/or for having enough power to drive the fastener through work piece/material and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). Also, as discussed above since Leimbach et al. has the similar two-cylinder configuration within the range or close to the range, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In the alternative, if it can be argued that Leimbach et al. does not teach having a compression ratio is 1.61:1, a pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit (°F), and the pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the TDC position is 174 psi, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4.4 inches and 4.8 inches wherein the stroke length is about 4.6 inches, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4.1 inches and 5.1 inches, and wherein the force acting on the driver blade when located in the TDC position is no more than 435 lbf - 
Davert et al. teaches having a force acting on a piston (120) when located in the TDC position is at least 90 pound-force (lbf) but no more than 450 lbf. (col. 6, lines 1-44).
Kingham also teaches a power tool (100/200) with chamber (3/5/40/234) for pressurized air, cylinder, (6/206), a pressure regulator [0043-0047, 0051-0055] and having a force acting on a piston (8/52/223) is at least 90 pound-force (lbf) but no more than 450 lbf and the piston would be at TDC and also teaches sizing the piston, piston stroke, with different psi to achieve different lbf ([0056-0067], claim 3, 17, and 21 figs. 1-4 and 9-10).
Kingham states: “a differential pressure of 100 psi, the force on the piston is 706 lbf. [0066] … range of the maximum impact energy for a hand-held removal tool can be established using the parameter ranges noted… compressed air/piston type can achieve a maximum impact energy in a range of about 5 ft -lbf to about 1000 ft -lbf.” [0068]
Given the suggestions and teachings of Leimbach et al. to have similar volume ratios and adjusting pressure, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the modify the pressure (increase/decrease), piston size, piston stroke to have a force acting on the driver blade  to have the compression ratio of the second total volume to the first total volume is 1.61:1 wherein when the compression ratio is 1.61:1, a pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit (°F), and the pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the TDC position is 174 psi, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4.4 inches and 4.8 inches wherein the stroke length is about 4.6 inches, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4. 1 inches and 5.1 inches, and wherein the force acting on the driver blade when located in the TDC position is no more than 435 lbf to reduce the force and/or stress on the driver/piston which will increase life of the piston/driver and/or for having enough power to drive the fastener through work piece/material as taught by Davert et al. and Kingham and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  Also, as discussed above since Leimbach et al. has the similar two-cylinder configuration within the range, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Also, note that at a temperature of 70 degrees Fahrenheit (°F) is a room temperature which is conventional for operating a power tool.


Response to Arguments
Applicant’s arguments, see Appeal Brief filed 06/09/2022, with respect to the rejection(s) of claim(s) 1-9 and 11-17 under 35 USC § 102/103 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and some are persuasive. Applicant’s arguments with respect to claim(s) 1-9 and 11-17 have been considered but are moot because the new ground of rejection does not rely on the newly applied art rejection with new annotations, objections, and typographical corrections in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner apologizes for re-opening prosecution and encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731